DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 28, 31, 35, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), and as evidenced by Bassani (US 6247305 B1).
Regarding claim 1, Johnston discloses or suggests a post combustion apparatus comprising: 
a) a furnace flue inlet (inlet to the exhaust pipe of the primary combustion chamber, see p. 514) that (in use) connects to a furnace (“Primary Combustion Chamber”, see p. 514) and permits ingress of furnace exhaust gas into the post combustion apparatus, thereby defining (in use) an extreme upstream location of furnace exhaust gas entering the apparatus; 
b) a post combustion exhaust chamber (outlet pipe downstream the secondary “combustion chamber” shown on p. 513) comprising an inlet and an outlet, the outlet defining (in 
c) a cooler (“Heat exchange”, see pgs. 513, 514) comprising an inlet, connected (connected is defined to mean directly or indirectly connected) to the furnace flue inlet, an outlet and a cooling element (para. 31); 
d) a mixing chamber (pipe with magnegas injection shown on p. 513) comprising an inlet (inlet immediately downstream the “Oneway Valve”, see p. 513), connected to the outlet of the cooler, an outlet, and a post-combustion gas fuel injection port (“Magnegas injection”) located downstream of the mixing chamber inlet that, in use, introduces and mixes post-combustion gas fuel with furnace exhaust gas; 
e) a non-return valve (“Oneway Valve”, see p. 513) interposed between the cooler outlet and the mixing chamber inlet, which non-return valve is configured to permit the flow of gas substantially in one direction only from the cooler to the mixing chamber; 
f) a combustion expansion chamber (“combustion chamber”, p. 513) comprising an inlet, connected to the mixing chamber outlet, and an outlet connected to an inlet to the exhaust chamber (inlet to the post combustion exhaust chamber); 
g) an igniter (“pilot flame”, p. 513) located downstream of the fuel injection port within the mixing chamber or the combustion expansion chamber; 
h) a gas power system (“compressor”, p. 514) connected to the post combustion apparatus configured to, in use, drive furnace exhaust gas and particulates from the furnace flue inlet downstream through the post combustion apparatus and to the post combustion exhaust outlet; and
i) wherein a mode of cross-sectional combustion expansion chamber area (i.e., the widest part of the internal chamber), bounded by internal walls of the combustion expansion chamber perpendicular to the gas flow (the gas flows in a horizontal direction), is larger than a 
 
Johnston fails to disclose:
j) wherein a mode of a cross-sectional combustion exhaust chamber area, bounded by internal walls of the combustion exhaust chamber perpendicular to the gas flow, is larger than the mode of cross-sectional mixing chamber area.

Eannarino teaches a post combustion apparatus, wherein a mode of a cross-sectional combustion exhaust chamber area (16, Fig. 1), bounded by internal walls of the combustion exhaust chamber perpendicular to the gas flow, is larger than the mode of cross-sectional mixing chamber area (12, Fig. 1) (note: Eannarino also discloses a combustion expansion chamber 14).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston j) wherein a mode of a cross-sectional combustion exhaust chamber area, bounded by internal walls of the combustion exhaust chamber perpendicular to the gas flow, is larger than the mode of cross-sectional mixing chamber area.  The motivation to combine is to reduce the back pressure of the system (see col. 2, lines 26-33 of Bassani, as evidentiary support, teaching that the cross-sectional area of an exhaust pipe has a direct effect on the back pressure of a combustion system; see also col. 1, lines 41-44 of Bassani teaching that the back pressure impedes the free flow of exhaust gas through the system).  If there is too much back pressure at the combustion exhaust chamber, then there would be less exhaust gas entering the combustion expansion chamber.  The result would be reduced efficiency of the post combustion apparatus.  The backpressure would also cause less combustion in the furnace because it would block or impede the inflow of combustion air and fuel into the furnace.  In short, the backpressure would impede all flows into the furnace and into the post-combustion apparatus. 

Regarding claim 3, Johnston suggests based on the figure on p. 513, wherein the mode of cross-sectional area of the combustion expansion chamber is at least double that of the mode of cross-sectional area of the mixing chamber.  Moreover, this limitation is a matter of optimization that could be determined through routine experimentation. 
It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the cross-sectional area of the combustion expansion chamber directly affects the volume or size of the chamber.  A larger combustion expansion chamber can receive more post-combustion gas to combust, thereby increasing the efficiency of the system.  However, a larger combustion chamber also takes up more space and is not as transportable.  
Regarding claim 4, Johnston fails to disclose wherein the mode of a cross-sectional combustion exhaust chamber area to be at least double that of the mode of the mixing chamber area.  However, this limitation is a matter of optimization that could be determined through routine experimentation.  As explained in the rejection of claim 1, the cross-sectional area of the combustion exhaust area directly affects the amount of backpressure that is created upstream the system.  If the exhaust area is too small, then it would create backpressure or a backup in the system.  This means less post-combustion gas would enter the post-combustion apparatus.  
Regarding claim 28, Johnston discloses wherein a U-bend pipe is installed into the apparatus (two U-shaped pipes shown, one between the heat exchange and the primary combustion chamber, and one between the heat exchange and the compressor; see p. 514).  
Regarding claim 31, modified Johnston discloses or suggests (see the rejection of claim 1 for citations unless otherwise noted) a process of post combustion including the steps of: 
a) feeding furnace exhaust gas through a furnace flue inlet from a furnace that permits ingress of furnace exhaust gas into the post combustion apparatus, thereby defining an extreme upstream location of furnace exhaust gas entering the apparatus; 
b) exhausting processed furnace exhaust gas from an outlet in a post combustion exhaust chamber comprising an inlet and the outlet, the outlet defining the extreme downstream location of processed furnace exhaust gas exiting the apparatus, such that 6gas flows between said extreme upstream location and said extreme downstream location; 
c) feeding furnace exhaust gas into a cooler comprising an inlet from the furnace flue inlet, an outlet and a cooling element and cooling the furnace exhaust gas; 
d) feeding cooled furnace exhaust gas into a mixing chamber comprising an inlet, connected to the outlet of the cooler, an outlet, and a post-combustion gas fuel injection port located downstream of the mixing chamber inlet and mixing the cooled furnace exhaust gas with post-combustion gas fuel; 
e) preventing backflow of gas by passing gas through a non-return valve interposed between the cooler outlet and the mixing chamber inlet, which non-return valve is configured to permit the flow of gas substantially in one direction only from the cooler to the mixing chamber; 
f) passing the mixed cooled furnace exhaust gas and post-combustion gas fuel into a combustion expansion chamber comprising an inlet, connected to the mixing chamber outlet, and an outlet connected to the combustion exhaust inlet; 
g) igniting the mixed cooled furnace exhaust gas and post-combustion gas fuel using an igniter located downstream of the fuel injection port within the mixing chamber or the combustion expansion chamber; 
h) driving the gas in the post combustion process by use of a gas power system connected to the post combustion apparatus that drives gas from the furnace flue inlet downstream through the post combustion apparatus and to the post combustion exhaust outlet; 
i) wherein the combusting cooled furnace exhaust gas and post-combustion gas fuel mixture is free to expand through the combustion expansion chamber due to the combustion expansion chamber having a mode of cross-sectional combustion expansion chamber area, bounded by internal walls of the combustion expansion chamber perpendicular to the gas flow, is larger than a mode of cross-sectional mixing chamber area, defined by internal walls of the mixing chamber and exhaust perpendicular to the gas flow; and 
j) wherein the combusted cooled furnace exhaust gas and post-combustion gas fuel mixture is free to exit the combustion expansion chamber due to the combustion 7expansion chamber having a mode of a cross-sectional combustion exhaust chamber area, bounded by internal walls of the combustion exhaust chamber perpendicular to the gas flow, is larger than the mode of cross-sectional mixing chamber area.  
Regarding claim 35, modified Johnston discloses wherein the exhaust path minimizes back-pressure by being at least the same cross-sectional area as the expansion chamber (see p. 513 of Johnston showing wherein the exhaust duct downstream of the combustion chamber has the same cross-sectional area as the outlet of the combustion chamber”; Eannarino shows the same in Fig. 1).  
Regarding claim 51, Johnston discloses wherein there is no constriction of the exhaust system from the combustion expansion chamber (“combustion chamber”, p. 513) to the outlet of the post combustion exhaust chamber (pipe downstream the expansion chamber) to avoid back-pressure (the Figure shown on pg. 513 of Johnston does not show any constriction from the outlet end of the “combustion chamber” to the exhaust chamber; Fig. 1 of Eannarino also does not show a constriction between the outlet of the combustion expansion chamber 14 and the post combustion exhaust chamber 16).
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Obermuller (US 4820500 A).
Regarding claim 5, Johnston fails to disclose wherein the post combustion exhaust chamber outlet is connected to an exhaust flue stack.  However, Obermuller teaches a post combustion exhaust chamber outlet (64, Fig. 2) connected to an exhaust flue stack (68, Fig. 2) located at an extreme downstream location.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein the post combustion exhaust chamber outlet is connected to an exhaust flue stack (at an extreme downstream location), so that the exhausted gas is directed upward and away from people.
Regarding claim 6, modified Johnston discloses wherein the exhaust path between the furnace and an exhaust stack at the extreme downstream location (see modification made for the rejection of claim 5 regarding the exhaust stack) is sealed from the air such that no additional oxygen can be introduced into the system (no air inlet shown in the figures, see also para. 36 of Johnston).  
Claims 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Schroter (US 20160238244 A1).
Regarding claim 24, Johnston fails to disclose wherein a matter collection chamber is installed between the combustion expansion chamber and the post combustion exhaust chamber, which matter collection chamber comprises a gas passage and a matter collection vessel.  
However, Schroter teaches a combustion system, wherein a matter collection chamber (320, Fig. 3A) is installed between the combustion expansion chamber (306, Fig. 3A) and the post combustion exhaust chamber (exhaust line downstream the chamber 306), which matter collection chamber comprises a gas passage (402, Fig. 4) and a matter collection vessel (bottom of area 404, see Fig. 4).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein a matter collection chamber is installed between the combustion expansion chamber and the post combustion exhaust chamber, which matter collection chamber comprises a gas passage and a matter collection vessel.  The motivation to combine is so that the coal dust and combustion dust byproducts are filtered out before the exhaust gas is vented.  The result is a more environmentally-friendly process.  
Regarding claim 29, modified Johnston discloses wherein the U-bend pipe is located before the matter collection chamber (both U-shaped pipes are upstream the combustion expansion chamber whereas the matter collection chamber is downstream the combustion expansion chamber).  
Claims 25-27, 48, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Schroter (US 20160238244 A1) and Son (KR100396455B1).
Regarding claims 25-27, Johnston fails to disclose wherein the matter collection vessel has at least one magnet in close association with it, wherein the magnet is at least one electromagnet, and wherein the matter collection vessel comprises a water tray between the exhaust flow and the at least one electromagnet.  
However, Son teaches a dust collection device, comprising a matter collection vessel (Figs. 1, 2), wherein the matter collection vessel has at least one magnet (5) in close association with it, wherein the magnet is at least one electromagnet (English translation, para. 41), and wherein the matter collection vessel comprises a water tray (3) between the exhaust flow (exhaust flow enters from the top) and the at least one electromagnet.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein the matter collection vessel has at least one magnet in close association with it, wherein the magnet is at least one electromagnet, and wherein the matter collection vessel comprises a water tray between the exhaust flow and the at least one electromagnet.  The modification is merely a simple substitution of one known exhaust dust filtration system for another. 
Regarding claims 48, 49, Johnston fails to disclose wherein a matter collection vessel collects particulates downstream of the combustion expansion chamber, which particulates are drawn to the vessel by an electromagnetic field and captured by a water bath; and
wherein turbulence of the combusting cooled furnace exhaust gas and post-combustion gas fuel mixture prior to the matter collection vessel is increased.  
However, see the modification with Schroter (see the rejection of claim 24) for rejecting the limitation, “wherein a matter collection vessel collects particulates downstream of the combustion expansion chamber”.
Moreover, Son teaches wherein particulates are drawn to the vessel (5) (it is a vessel because it is an enclosed chamber that contains the electromagnet and prevents dust from escaping, except at the inlet and outlet ends) by an electromagnetic field (an electromagnet is disclosed in para. 41 of the English translation) and captured by a water bath (4); and
wherein turbulence of the combusting cooled furnace exhaust gas and post-combustion gas fuel mixture prior to the matter collection vessel is increased (flow through an orifice causes turbulence, i.e., eddies, and there are a plurality of orifices in the perforated plate 3).  
Note: an electromagnet is disclosed in the present specification as performing this function. However, an electromagnet attracts ferromagnetic particles using a magnetic field, and not an electromagnetic field.  The claimed “electromagnetic field” is examined to mean a field produced by an electromagnet.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston in view of Schroter wherein particulates are drawn to the vessel by an electromagnetic field and captured by a water bath; and wherein turbulence of the combusting cooled furnace exhaust gas and post-combustion gas fuel mixture prior to the matter collection vessel is increased.  The modification is merely a simple substitution of one known exhaust dust filtration system (Schroter) for another (Son).
Claims 30, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Wyatt (US 20160341447 A1).
Regarding claim 30, Johnston fails to disclose wherein water jackets are installed between the combustion expansion chamber and the extreme downstream location.  However, Wyatt teaches a water jacket for use on an exhaust duct of a water (Fig. 1).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein water jackets are installed between the combustion expansion chamber and the extreme downstream location (i.e., on the exhaust duct of the secondary combustion chamber in Johnston, see p. 513).  The motivation to combine is to recover some of the heat for a downstream process, for example, a process for preheating the combustion air or fuel of the furnace or a process for heating water. 
Regarding claim 50, Johnston fails to disclose wherein the combusting cooled furnace exhaust gas and post- combustion gas fuel mixture is cooled by contact with water jackets between the combustion expansion chamber and the extreme downstream location such that the combusted cooled furnace exhaust gas and post-combustion gas fuel mixture is cooled within 2 seconds so that the gas exits the outlet of the apparatus at a temperature lower than 5000C.
However, see the modification with Wyatt (see rejection of claim 30) for rejecting the limitation, “wherein the combusting cooled furnace exhaust gas and post- combustion gas fuel mixture is cooled by contact with water jackets between the combustion expansion chamber and the extreme downstream location”.
Although Johnston and Wyatt do not disclose the claimed heat transfer rate, the claimed rate is nevertheless a matter of optimization that can be found through routine experimentation.  If faster cooling is desired then the operator can increase the cooling water flow rate to the water jacket.  Faster cooling leads to more heat recovery for downstream use, for example, to heat household water or to preheat the fuel or air for the furnace.  Moreover, the length of the post combustion exhaust chamber can be shortened if there is faster cooling.  This permits the system to be more portable and transportable.  Lastly, cooling the gas to be below 500 deg. C means that more heat is recovered from the processed gas.  
Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Vier (US 4699071 A).
Regarding claim 32, Johnston fails to disclose wherein the combustion exhaust chamber outlet is connected to an exhaust flue stack in fluid communication with an inlet for the furnace such that at least some processed furnace exhaust gas is recycled into the furnace.  
However, Vier teaches a furnace, wherein a combustion exhaust chamber (6) outlet is connected to an exhaust flue stack (7+8) in fluid communication with an inlet (inlets at 2, 2a) for the furnace such that at least some processed furnace exhaust gas is recycled into the furnace (1) (some of the exhaust gas is diverted to line 9a and eventually to the burners 2, 2a)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein the combustion exhaust chamber outlet is connected to an exhaust flue stack in fluid communication with an inlet for the furnace such that at least some processed furnace exhaust gas is recycled into the furnace.  The motivation to combine is so that the cleaned exhaust gas can be used to regulate the combustion process of the furnace.  The exhaust gas can help control NOx emissions produced by the furnace by regulating the flame temperature in the furnace.
Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 20160195264 A1) in view of Eannarino (US 3285709 A), as evidenced by Bassani (US 6247305 B1), and further in view of Martz (US 4455614 A).
Regarding claim 36, Johnston fails to disclose wherein at least some processed furnace exhaust gas is used as a heat source for generators.  However, Martz teaches a power generation system, wherein at least some processed furnace exhaust gas (out of afterburner 13, see Fig. 1) is used as a heat source for generators (14, 36).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Johnston wherein at least some processed furnace exhaust gas is used as a heat source for generators.  The motivation to combine is to recover some of the heat for electric power generation.

Response to Arguments
			Response to Arguments Under the Heading: Restriction
Applicant asserts:
The conclusion regarding removing the tapered shape of the outlet is erroneous in the context of the invention as there is no tapered shape of the outlet to be removed. More specifically and referring to Applicant's published application, the mixing chamber 330 has a diameter of 100mm (paragraph [0120]). The combustion chamber itself has an inner diameter of 200mm (paragraph [0122]) and an external diameter of 300mm (paragraph [0123]) due to the addition of a ceramic lining 710 (paragraph [0122]). The heat exchanger 370 has an inner diameter of 200mm (paragraph [0126]) surrounded by a 300mm diameter water jacket 760 (paragraph [0126]). 

The Examiner appears to have taken the outside diameter of the water jacket and compared it with the lack of a water jacket near the outlet 150 (see Fig. l and Fig. 2) and taken this to mean that there is tapering.
Examiner’s response:

Examiner was referring to the tapered/converging outlet of the “combustion chamber” shown on pg. 513 of Johnston.  The Examiner stated that the modification of Johnston does not involve removing the tapered outlet of the combustion chamber.  The Examiner was not referring to Applicant’s invention. 

Regarding Bassani, Applicant argues that Bassani teaches away from having a combustion chamber that lacks tapering.  The Examiner respectfully disagrees.  First, Bassani is not used as a teaching reference.  It is an evidentiary reference used to support the Examiner’s argument concerning the back pressure.  Second, Bassani does not criticize, discredit, or otherwise discourage the solution claimed.  

Response to Arguments regarding the 103 rejection of claims 1 and 31
Applicant asserts:
Applicant's main argument that is Johnston teaches a need to have the combustion chamber to be smaller in diameter or tapered and one of skill in the art would not change this as it goes against Johnston's aim, i.e., it ls a teaching away of the proposed modification of Johnston.

Examiner’s response:
	
	The modification made for Johnston does not remove the tapered outlet of the combustion expansion chamber.  For example, see the annotated Figure of Johnston below showing an example modification.


    PNG
    media_image1.png
    333
    725
    media_image1.png
    Greyscale



Applicant asserts:
Finally, the Examiner's reliance on back-pressure control from Bassani as the Examiner overlooks all aspects of back-pressure that would come into play in a post combustion apparatus.

Examiner’s response:

	Applicant did not explain what aspects of back pressure for a post combustion device the Examiner allegedly overlooks.  Therefore, the Examiner cannot comment on this argument. 
	
Applicant asserts:
Johnston does not merely fail to disclose integer j) of claim 1, but actually teaches away from integer j) by having by tapering it at the far end and additionally by having a "flow control of flame retention" valve as depicted at the top of page 5 and at page 513.

Ennarino also teaches away from the present invention, In particular, it teaches the use of baffles 50 (Fig" 2), 82 and 106 (Fig. 3), 126 and 129 (Fig. 5) that are used to effectively redirect air flow and thereby impedes its flow. This acts as a barrier to constrict the area available to the exhaust gases, thrice in the case of Fig. 5 where the gases are compressed by baffles 126, 129 and exhaust passage 135. Also, outlet conduit 137 and exhaust passage 135 have a much smaller cross-sectional area compared with combustion areas 115 and 116.

Bassani is therefore analogous to Johnston in that the combustion chamber ln Bassani is constricted and therefore teaches away from having a combustion chamber that lacks tapering.

Examiner’s response:

	The Examiner respectfully disagrees that the tapered end in Johnston teaches away from the claimed invention.  Moreover, there is nothing in the present claims that prohibit the combustion expansion chamber from having a tapered outlet.   And simply because Ennarino teaches various embodiments that are different from the claimed invention, does not mean that Ennarino teaches away from the claimed invention.  
Regarding Bassani, there is nothing in Bassani that criticizes, disparages, or otherwise discourages the claimed invention.  

Applicant asserts:
The Examiner's use of the back-pressure as the main issue with Johnston is, with respect, misplaced.

While back-pressure was one consideration, it was far from the only consideration and these cannot possibly be addressed by Bassani as it relates to the use of an internal combustion engine, where shunting resonance effects are not present

Additionally, the views expressed by Bassani concerning back-pressure are believed to be a gross over-simplification of the effects of back-pressure.  A video explaining back-pressure advantages and disadvantage by mechanical engineer, Jason Fenske, can be found at https://www.youtube.com/watch?v=jjPeP Nn2B4.  It is well-known that low back-pressure creates its own problems in engines in that low backpressure creates lower exhaust velocities and falls to draw through the exhaust gases through the exhaust system thoroughly enough.

Examiner’s response:
	The Examiner provided a rationale (i.e., backpressure) as to why a person skilled in the art would make the modification.  Applicant does not refute the rationale, but states that the rationale is not the main issue with Johnston.  Applicant is reminded that a prima facie case of obviousness has been met, even if the rationale provided by the Examiner is not the main rationale that motivated the inventors to arrive at the claimed invention.   
	Regarding the YouTube link, the Examiner cannot provide a comment since the video is no longer available on YouTube.  Applicant asserts that “low back-pressure creates its own problems in engines in that low backpressure creates lower exhaust velocities and falls to draw through the exhaust gases through the exhaust system thoroughly enough”.  Examiner asserts that if there is a problem with low backpressure in engines, the problem is caused by a feature of the internal combustion engine, and not due to a feature of a combustion chamber, such as the one in Johnston.  
	
Applicant asserts:
In a post-combustion system, low velocities have traditionally been viewed as a bad idea because the longer the combusted gases remain at high temperature in the combustion chamber, the more dioxins and other high temperature contaminants are produced in the exhaust gas. See, for example, the top of page 12 of the Incineration and Dioxins Review of Formation Processes, a 1999 Australian government report prepared by the Environmental and Safety Services, which can be accessed at https://www.awe.gov.au/sites/default/files/documents/incineration-review.pdf. It has therefore been viewed as important to have a high flow velocity to clear exhaust gases from the combustion expansion chamber and prevent pockets of already post-combusted material from building up and stagnating.


Examiner’s response:
	The top of page 12 of the cited document states the following:
steam constitute an important contribution of MWC to recycling. Note that the combustion gases leaving the hot combustion zone of the furnace need to be cooled rapidly to low temperature in the post-combustion zone, to minimise the production of dioxins, which form in the temperature window of 200 to about 450 C. 

After boiler banks, the gases are diverted to air pollution control system (APC). The role of APC is to remove pollutants from the gas stream before the combustion gases are released from the stack. APC technologies are constantly evolving to satisfy emission control requirements imposed by environmental regulations, but usually typical APCs contain 4 to 5 stages, that are designed to remove PCDD/F, heavy metals such as mercury, particulates and acid gases such as HCl as well as to control the emissions of SOx and NOx.

What this prior art does is rebut the Examiner's conclusion that back-pressure alone is a result effective variable in the context of post combustion apparatus. This prior art also reveals that low exhaust velocities, i.e., lower back-pressure are unwanted in the art of post combustion systems. Thus, the fact that in some applications, a low back-pressure is desirable, the choice of back-pressure has to also take into account the system of operation. Thus, an art-skilled worker in the post-combustion industry would therefore not simply apply the reasoning around motorcycle back-pressure technology of an internal combustion engine in Bassani to post combustion apparatus and methodology. Instead, the artisan would look at other solutions to the problem, one such approach done by Johnston and the valve system thereof.

	The Examiner could not find where the article says that, in post-combustion systems, low velocities have traditionally been viewed as a bad idea because the longer the combusted gases remain at high temperature in the combustion chamber, the more dioxins and other high temperature contaminants are produced in the exhaust gas.  Nevertheless, there is nothing in Johnston, Eannarino, or Bassani that would suggest low velocity gas exiting the combustion expansion chamber of Johnston.  The modification may lower the exit velocity but it does not mean that the velocity is low.  
Applicant asserts:
What this prior art does is rebut the Examiner's conclusion that back-pressure alone is a result effective variable in the context of post combustion apparatus. This prior art also reveals that low exhaust velocities, i.e., lower back-pressure are unwanted in the art of post combustion systems. Thus, the fact that in some applications, a low back-pressure is desirable, the choice of back-pressure has to also take into account the system of operation. Thus, an art-skilled worker in the post-combustion industry would therefore not simply apply the reasoning around motorcycle back-pressure technology of an internal combustion engine in Bassani to post combustion apparatus and methodology. Instead, the artisan would look at other solutions to the problem, one such approach done by Johnston and the valve system thereof.

Moreover, the Examiner's position that the invention is the mere optimization of back-pressure improperly characterizes the invention. As explained above, high exhaust velocities are desirable in post combustion apparatus and methods. While tuning the back-pressure to an optimum velocity could be considered an optimization from a back-pressure viewpoint, this does not lead to the invention as one is still using high exhaust velocities, only optimized. Applicant's invention is not an optimization of the prior art but a change in an entirely different direction.


Examiner’s response:
	The Examiner did not rely on an optimization argument for the rejection of claims 1 and 31.   Nevertheless, the cross-section of an exhaust duct (e.g., post combustion exhaust chamber) downstream the combustion chamber does affect the backpressure, and the backpressure does affect the entire flow upstream of the exhaust duct (as was argued on pg. 2 of the 9/29/21 office action).  Contrary to what Applicant asserts, the prior art does not refute the Examiner’s optimization argument.  

Applicant asserts:
Applicant's invention post combustion apparatus offers an alternative solution to that provided by Johnston. More particularly, the inventors have produced, in effect, a new type of open-ended post-combustion system that ls not suggested by any of Bassani, Ennarino, or Johnston.

All of the cited prior art systems employ a fully confined (in the case of an internal combustion engine ln Bassani) or a partially confined combustion expansion chamber in the case of Johnston and Ennarino. These systems are the complete opposite of the present invention.


Examiner’s response:
In response to Applicant's argument that the references fail to show an open-ended post-combustion system, it is noted that this features upon which Applicant relies is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

                     Response to Arguments regarding the 103 rejection of claims 24 and 29
Applicant asserts:
Applicant submits that the rejection of these claims is improper and these claims are separately patentable. The Examiner appears to be borrowing components from disparate and unrelated technological fields that employ very different chemistries in the same way as one might use Lego blocks to assemble something to achieve a predetermined final product. This is, in effect, an ex post facto analysis of the invention from the vantage of an arm-chair critic in full view of the invention and impermissible to use to allege obviousness.

As an example of this, the Examiner has chosen two elements from Figure 4 of Schroter, namely inlet 402 and the bottom of area 404, which the Examiner describes as "a matter collection vessel". However, the Examiner fails to consider that employing this device in the present invention would violate integer j) of claim 1, from which claim 24 depends. It cannot simply be implemented as a drop-in replacement for the device claimed in claim 24.

In particular with reference to Figure 4, which ls reproduced below for ease of reference below, this device includes filter elements 406, a damping plate 408, which has openings to allow the gas to exit the filter elements, a plenum 412 and a separate exhaust 416. The filter elements 406 act as a semi-permeable barrier to the exhaust gases and would therefore prevent the device from operating as intended in the present invention, Thus, the person of skill in the art would not look to Schroter to modify the apparatus of Johnston and a prima facie case of obviousness is not established for claims 24 and 29.
	
Examiner’s response:
	First, Schroter is in the field of combustion and post-combustion, which is the same field as the present invention.
Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Schroter teaches placing a matter collection chamber between a combustion expansion chamber and a post combustion exhaust chamber.  The matter collection chamber of Schroter is not simply incorporated component-by-component into the post combustion system of Johnston.  

	         Response to Arguments regarding the 103 rejection of claims 25-27, 48, 49
Applicant asserts:

The Examiner is also using hindsight or an ex-post facto analysis in the reliance on Son to reject these claims.

There is no suggestion in Son that such a device would be useful in the processing of non-metallic post-combustion gases, such as carbon monoxide which the electromagnet and tray clearly have a large impact on (see paragraph [184] of the present specification). An art-skilled worker in the post combustion field would not have considered the teachings ln Son as being applicable to the typical gases released from post-combustion devices. Certainly, no one in the post-combustion industry before the present invention would have predicted the synergistic relationship between the post combustion device and the matter collection chamber.

Additionally, the Son device would cause problems with the free flow of the system due to the constricted exit (2).

Examiner’s response:

Regarding the hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s argument in the second paragraph, post-combustion does not contain only gases.  There are also post-combustion particulates including non-combustible particles.  For example, Johnston discloses a boiler for burning solid fuels such as coal.  Coal contains non-combustible particles such as iron and magnesium.  Therefore, the device in Son would be useful in collecting the non-combustible particles.  
Regarding Applicant’s argument in the third paragraph, Applicant is reminded that the dust collection device of Son is not bodily incorporated into the post combustion device of Johnston.  Moreover, it is impossible to determine if the exit (2) of Son would constrict the flow because there is no information about the piping upstream of the dust collector.  If the piping upstream the dust collector is the same size or smaller than the exit (2), then there would be no constriction of the flow.  

      Response to Arguments regarding the 103 rejection of claims 30 and 50
Applicant asserts:
As with the last two prior art rejections addressed above, the Examiner has again engaged In hindsight to formulate the rejection, In this rejection1 the Examiner has applied a water jacket from an unrelated field to the field of post-combustion and for a different purpose in an ex post facto analysis. The water jacket in Wyatt ls a water preheating system, Its function ls to pre-heat heat water to supply hot water heating systems that has an outer cylinder wan that is safe to the touch (see the Abstract),

Its function is most definitively not stated to result in rapidly cooling the exhaust gas that it draws its energy from and there is no data provided on the cooling of the exhaust gas. There is therefore no reason provided ln Wyatt that would enable an art skilled worker in reading Wyatt to select a water jacket to rapidly cool the exhaust gases.

The Examiner states that the selection of 2 seconds to reach 500°C is merely a matter of optimization. The Examiner states that "cooling the gas to below 500 deg. C means that more heat is recovered from the processed gas." This statement shows that the Examiner has missed the point of having the water jackets in the first place.
Their primary function ls as set out ln the present specification at paragraph [0087]:

This assists in preventing the formation of noxious compounds of the dioxin and furan families.

The recovery of heat over that period of time is not to recover more heat from the gas, but rather to minimize formation of various noxious chemicals.

Examiner’s response:

	Regarding the quoted first paragraph, Applicant did not explain how the Examiner engaged in improper hindsight bias. Moreover, Wyatt is in the field of combustion, which is the same field as the present invention. 
	Regarding the quoted second paragraph, the Examiner explained in the rejection why a person skilled in the art would want to incorporate a water jacket.
	Regarding the quoted third paragraph, the Examiner explained that the claimed heat rate can be found through routine optimization.  Examiner’s reason for optimizing the heat rate does not have to be the same reason why the present inventors were motivated to optimize the heat rate.  

         Response to Arguments regarding the 103 rejection of claims 32
Applicant asserts:
The rejection based on Vier of this claim is also in error. It is submitted that there is no teaching in Vier that post-combustion gases are suitable for re-introduction into a furnace. Vier relates to furnace gases alone. Again, this is an application of a different technology to a post-combustion setting. Without the teachings of the present application, the nature of the post-combustion gases cannot be ascertained and nor can their suitability for reintroduction into the furnace be assessed.

Examiner’s response:

	The combustion system of Vier combusts the same types of fuel as the ones disclosed in Johnston.  Therefore, Vier is pertinent to the rejection.  

  Response to Arguments regarding the 103 rejection of claims 36
Applicant asserts:
As with the other rejections of dependent claims discussed above, the Examiner uses hindsight to formulate the rejection. Similar to Vier, Martz teaches the use of furnace exhaust gas and the rejection has the same deficiency as that made to claim 32 using Vier. To ascertain the suitability of the gases for reintroduction into the furnace would require an art-skilled worker to be in possession of the chemical makeup of the post-combusted gases produced by the present invention.


Examiner’s response:
	Martz teaches recovering heat from an exhaust gas.  The composition of the exhaust gas is not important.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762